Per Curiam,
Plaintiff’s right to recover' depended on questions of fact *245which, were clearly for the jury. They were accordingly submitted by the learned trial judge with fully adequate and substantially correct instructions. In view of these instructions the verdict is necessarily predicated of the following findings of fact, inter alia, viz: that McGregor, as employee of the mining company defendant, was guilty of negligence that resulted in the death of plaintiff’s husband, and that no negligent act of the latter contributed thereto. Special reference to the testimony tending to prove these and other facts necessary to sustain plaintiff’s claim is unnecessary. It is sufficient to say that the verdict was fully warranted by the evidence properly before the jury. The defendant’s four points recited in the specifications respectively were correctly answered. We find nothing in any of them that requires discussion. The learned court was clearly right in refusing to affirm either of them.
Judgment affirmed.